717-/5
                                  ELECTRONIC RECORD




COA #      01-14-00232-CR                          OFFENSE:       19.02 (Murder)

           Arturo Chavez, Jr. v. The State of
STYLE:     Texas                                   COUNTY:        Harris

COA DISPOSITION:        AFFIRM                     TRIAL COURT:   338th District Court


DATE: 05/28/2015                     Publish: NO   TCCASE#:       1338052




                          IN THE COURT OF CRIMINAL APPEALS


          Arturo Chavez, Jr. v. The St ate of
STYLE:    Texas                                        CCA*                  lV\ml&
                                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

         Rzn>&p                                        JUDGE:

DATE:    />//>//J0/T                                   SIGNED:                           PC:

JUDGE:    JhU UU<U4i^~-                                PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                     REHEARING IN CCA IS:

                                                     JUDGE:




                                                                              ELECTRONIC RECORD